NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE



                             IN RE NICHOLAS L.



                             No. 1 CA-JV 15-0088
                               FILED 10-29-2015


           Appeal from the Superior Court in Mohave County
            Nos. L8015JV201307076 and L8015JV201207072
              The Honorable Richard D. Lambert, Judge

                                  AFFIRMED


                                   COUNSEL

Law Offices of Heather C. Wellborn, P.C., Lake Havasu City
By Heather C. Wellborn
Counsel for Appellant Nicholas L.

Mohave County Attorney’s Office, Kingman
By Deborah L. Herbert
Counsel for Appellee



                       MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Kent E. Cattani joined.
                           IN RE NICHOLAS L.
                           Decision of the Court

G E M M I L L, Judge:

¶1             Nicholas L. (“Nicholas”) appeals from the juvenile court’s
disposition order committing him to the Arizona Department of Juvenile
Corrections (“ADJC”). Two issues are presented for review: First, whether
Nicholas received ineffective assistance of counsel regarding certain
disposition agreements; second, whether the juvenile court abused its
discretion when sentencing Nicholas to the ADJC without having explored
less restrictive alternatives. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            In September 2012, Nicholas first appeared in juvenile court
when he was adjudicated delinquent of possession of marijuana, possession
of marijuana in a drug free school zone, and possession of drug
paraphernalia, each a class six felony. At the adjudicatory hearing,
Nicholas entered into a disposition agreement, admitting to possession of
drug paraphernalia. As a result, Nicholas was placed on standard
probation for a period of one year, in the custody of his mother.

¶3            In May 2013, Nicholas was ordered to serve two days in the
Mohave County Juvenile Detention Center as an intermediate sanction for
violating the terms of his probation. This order came after Nicholas
received six days of out-of-school suspension and failed to complete any
community restitution hours for three months.

¶4             In September 2013, a Petition to Revoke Probation was filed
and Nicholas was detained.1 Nicholas entered into another disposition
agreement, which provided for reinstatement to probation with the length,
type, and terms of the probation to be determined by the juvenile court in
its discretion. Additionally, the disposition agreement stated that Nicholas
would be screened for Juvenile Intensive Probation Supervision (“JIPS”).
He was reinstated to standard probation.

¶5           In early March 2014, a petition was filed alleging additional
probation violations. Nicholas waived the right to a status hearing and


1 Beginning in approximately September 2013, Nicholas became the subject
of two juvenile delinquency proceedings. The juvenile court treated both
of Nicholas’ cases as if they were consolidated, although our record does
not reveal a formal order of consolidation. See Ariz. Rev. Stat. (“A.R.S.”) §
8-202(C). In this appeal, the two cases are also treated as if consolidated.


                                     2
                           IN RE NICHOLAS L.
                           Decision of the Court

accepted the intermediate sanction of serving nine days in the Mohave
County Juvenile Detention Center. Later that month, Nicholas was ordered
to participate in the Mohave County Drug Court Program.

¶6            In April 2014, a Petition to Revoke Probation was filed and
Nicholas entered into another disposition agreement, admitting violations
of probation. The violations included an assault offense, the receipt of one
day of in-school suspension, and the receipt of nine days of out-of-school
suspension for throwing a rock at another student’s head and causing an
injury. At the disposition hearing, Nicholas was again reinstated on
standard probation for one year.

¶7            In early November 2014, a Petition to Revoke Probation was
filed. On December 16, 2014, Nicholas entered into another disposition
agreement, admitting violations of probation, and the juvenile court set a
disposition hearing for February 2015. Prior to the scheduled disposition
hearing, a Petition to Revoke Probation was filed alleging additional
probation violations. At the adjudicatory hearing on January 27, 2015, the
juvenile court found that the parties had reached a disposition agreement,
which was signed by Nicholas on January 26, 2015. The juvenile court
directed the submission of a Disposition Report. The Disposition Report,
dated February 24, 2015, reported that Nicholas scored a twenty with a fifty-
five percent chance of recidivism, which is considered a high risk on the
Arizona Youth Assessment System. After consideration of Nicholas’ past
record in the juvenile court, his actions in the current matter, the
recommendation of his probation officer, and the recommendations of his
counsel, the juvenile court determined that commitment to the ADJC was
appropriate, explaining as follows:

      Probation is basically telling me it’s not so much that they
      don’t want to offer JIPS to you, it’s just that they’ve exhausted
      the resources. They’ve given you everything they could give
      you.

¶8             Accordingly, the juvenile court committed Nicholas to the
ADJC until his eighteenth birthday. Nicholas timely appeals. We have
jurisdiction in accordance with Arizona Revised Statutes (“A.R.S.”) section
8-235(A) and Arizona Rule of Procedure for the Juvenile Court 103.




                                     3
                            IN RE NICHOLAS L.
                            Decision of the Court

                                  ANALYSIS

I.   Alleged Ineffective Assistance of Counsel

¶9            Nicholas contends that he was denied effective assistance of
counsel. While claims of ineffective assistance of counsel in adult criminal
cases will not be addressed on direct appeal absent a prior proceeding in
which the claims are pursued under Rule 32 of the Arizona Rules of
Criminal Procedure, see State v. Spreitz, 202 Ariz. 1, 2, ¶ 4 (2002), there is no
corollary proceeding under the Rules of Procedure for Juvenile Court. We
will thus address asserted claims of ineffective assistance of counsel in a
juvenile delinquency appeal. See Maricopa Cty. Juv. Action No. JV-511576,
186 Ariz. 604, 606–07 (App. 1996). If, however, as in this case, an ineffective
assistance claim has not been presented to the juvenile court, our review is
limited to determining whether there is a colorable claim. If a colorable
claim is asserted, we will remand for fact finding by the juvenile court.

¶10           To prevail on a claim of ineffective assistance of counsel, an
appellant must show (1) deficient representation and (2) that there is a
reasonable probability that but for counsel’s unprofessional errors, the
result of the proceeding would have been different. State v. Gerlaugh, 144
Ariz. 449, 455 (1985) (citing Strickland v. Washington, 466 U.S. 668, 694
(1984)). Deficient representation is proved “only if, after examining all the
circumstances existing at the time of the alleged act of ineffective assistance,
we conclude that counsel’s actions fell below objective standards of
reasonable representation.” Id. The acts or omissions constituting
ineffective assistance of counsel must be specified and must amount to
more than mere speculation. State v. Rosario, 195 Ariz. 264, 268, 987 P.2d
226, 230 (App. 1999).

¶11            Nicholas first argues that he received ineffective assistance of
counsel when he “did not have an opportunity to confer with his attorney
regarding the Disposition Agreement until approximately five (5) minutes
prior to the hearing on December 16, 2014.” Neither Nicholas nor his
counsel submitted an affidavit or declaration under oath attesting to these
facts, however, and the record does not support this allegation. The
disposition agreement, which was signed by Nicholas on December 16,
2014, explicitly states that he has read the agreement with the assistance of
counsel, understands its terms, and agrees to be bound. Further, at the
December 16, 2014 adjudicatory hearing, the juvenile court recited the
terms of the disposition agreement and advised Nicholas of the possible
consequences resulting from entering into the disposition agreement. The



                                       4
                            IN RE NICHOLAS L.
                            Decision of the Court

court then asked Nicholas whether he admitted the allegations contained
in the petition. Nicholas answered in the affirmative. We therefore find
this argument unpersuasive.

¶12           Nicholas next argues that he received ineffective assistance of
counsel the day before the January 27, 2015 adjudicatory hearing when he
signed the disposition agreement and spoke with his counsel. As with his
prior contention, Nicholas has not presented any sworn testimony
supporting the asserted facts and the record does not support his
allegations. The disposition agreement explicitly states that Nicholas read
the agreement with the assistance of counsel, understands its terms, and
agrees to be bound by its provisions. During the adjudicatory hearing,
Nicholas was asked whether he had read the disposition agreement, signed
the disposition agreement, and whether he agreed to give up his rights and
enter into the disposition agreement. Nicholas answered each question in
the affirmative. Accordingly, after review of the record and the
circumstances existing at the time of the alleged acts of ineffective assistance
of counsel, we conclude that Nicholas has failed to raise a colorable claim.

II. Less Restrictive Alternatives to Placement in the ADJC

¶13            Nicholas next asserts that the juvenile court abused its
discretion when it committed him to the ADJC. Specifically, Nicholas
argues that the juvenile court failed to explore less restrictive alternatives
to commitment because it did not place him on JIPS. The juvenile court has
broad discretion to determine an appropriate disposition for a delinquent
juvenile, and we will not alter that disposition absent an abuse of discretion.
In re Niky R., 203 Ariz. 387, 390, ¶ 10 (App. 2002).

¶14            Pursuant to a mandate by the legislature, the Arizona
Supreme Court developed guidelines in order to assist juvenile courts in
determining whether commitment is an appropriate disposition. A.R.S. §
8-246(C). The guidelines are used “in conjunction with any other factors
relevant to the commitment of a juvenile to the care and custody of the
ADJC.” Ariz. Code of Judicial Admin. § 6-304(B)(2). The commitment
guidelines are not mandatory, however, and do not constrain the juvenile
court’s broad discretion. Pinal Cty. Juv. Delinquency Action No. JV-9404492,
186 Ariz. 236, 238 (App. 1996). Further, the juvenile court is not required to
make specific findings or a record showing that it has explored all of the
alternatives to the ADJC prior to commitment. See Niky R., 203 Ariz. at 392,
¶ 21. Instead, the statute requires only that the court consider the
guidelines. JV-9404492, 186 Ariz. at 238.



                                       5
                           IN RE NICHOLAS L.
                           Decision of the Court


¶15            Here, the juvenile court considered Nicholas’ criminal history
as well as his actions in the present matter. The court explicitly considered
Nicholas’ counsel’s recommendation for less restrictive alternatives,
including JIPS, and stated that “the Court has taken into consideration the
arguments of counsel.” In ordering Nicholas committed to the ADJC,
moreover, the court found that probation had “exhausted the resources”
available to assist him. The court also found that Nicholas had been
provided many opportunities in the past to rehabilitate, he had failed to
take advantage of those opportunities, and commitment to the ADJC was
required to get Nicholas the help that could not be provided by Mohave
County.

¶16          In light of Nicholas’ repeated violations of probation and
criminal history, the juvenile court did not abuse its discretion by
committing Nicholas to the ADJC rather than placing him on JIPS.

                              CONCLUSION

¶17           For these reasons, the juvenile court’s adjudication and
disposition are affirmed.




                                  :ama




                                     6